REASONS FOR ALLOWANCE
Claims 14-26 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 14, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a process, including: “weighting, via a logic function, at least two operating state variables that characterize the operating state of the power hydraulics; determining, from a result of the weighting, the setpoint rotational speed of the prime mover as a function of one of: the low engine speed setting, the combination of the low engine speed setting and the basic engine speed setting, the basic engine speed setting, the combination of the high engine speed setting and the basic engine speed setting, and the high engine speed setting; and controlling the rotational speed of the prime mover based on the determined setpoint rotational speed of the prime mover,” in combination with the remaining limitations of the claim.
With respect to independent claim 26, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method, including: “weighting, with a logic function, at least two variables which correlate to the operating state of the power hydraulics; further determining the setpoint rotational speed of the prime mover based on the weighting of the at least two variables and one of: the low engine speed setting, the basic engine speed setting, the high engine speed setting, the combination of the low engine speed setting and the basic engine speed setting, and the combination of the high engine speed setting and the basic engine speed setting; and controlling the rotational speed of the prime mover based on the determined setpoint rotational speed of the prime mover,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747